*57OPINION OF THE COURT
Per Curiam.
On November 23, 1993, in the United States District Court for the Eastern District of New York, the respondent pleaded guilty to conspiracy to defraud the United States in violation of 18 USC § 371 and bank fraud in violation of 18 USC § 1344. On April 6, 1994, the respondent was sentenced before the Honorable Leonard Wexler to concurrent terms of one year imprisonment and three years supervised release.
This Court has held that 18 USC § 1344 is "essentially similar” to New York State Penal Law § 155.40, grand larceny in the second degree, and to Penal Law § 190.65, scheme to defraud in the first degree, which are both felonies (Matter of Fury, 145 AD2d 259, 260; see also, Matter of Maloney, 190 AD2d 191).
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted, and the respondent’s cross motion is denied. The respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Bracken, Sullivan and Balletta, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Michael J. Kelly, is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Michael J. Kelly is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.